DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
“Effective save space image” as described in [0032] is likely a typo for “effective safe space image”.  
Appropriate correction is required.

Claim Objections
Claim 4 objected to because of the following informalities:  
The term “save space” is likely a typo for “safe space”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Environmental image recognition module” and “mechanical arm control module” in claim 1.
“Environmental image recognition module” in claim 4.
“Mechanical arm control module” in claim 5.
“Environmental image recognition module”, “track recording module”, and “feedback module” in claim 6.
“Environmental image recognition module” in claim 7.
“Mechanical arm control module”, “output module”, and “environmental image recognition module” in claim 8.
“Environmental image recognition module” and “mechanical arm control module” in claim 9.
“Environmental image recognition module” in claim 12.
“Mechanical arm control module” in claim 13.
“Track recording module”, and “feedback module” in claim 14.
“Environmental image recognition module” in claim 15.
“Output module”, and “environmental image recognition module” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim limitation “mechanical arm control module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, while the specification discloses that the “mechanical arm control module” is executed by a processor, the specific algorithm used by the mechanical arm control module is not disclosed beyond the fact that it controls the mechanical arm. As such, the claim fails to particularly point out and distinctly claim the subject matter regarded as the invention.
Claims 2 – 8 depend from claim 1 and therefore inherit the deficiencies of claim 1 discussed above. Therefore, claims 2 – 8 are rejected under similar logic to claim 1 above.
Further, regarding claim 5, claim limitation “mechanical arm control module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, while the specification discloses that the “mechanical arm control module” is executed by a processor, the specific algorithm used by the mechanical arm control module is not disclosed beyond the fact that it controls the mechanical arm. As such, the claim fails to particularly point out and distinctly claim the subject matter regarded as the invention.
Further, regarding claim 6, claim limitation “track recording module” and invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the specification discloses that the “track recording module” and is executed by a processor, the specific algorithm used by this module is not disclosed beyond the end result of its execution. As such, the claim fails to particularly point out and distinctly claim the subject matter regarded as the invention.
Further, regarding claim 8, claim limitations “mechanical arm control module” and “output module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, while the specification discloses that the “mechanical arm control module” and “output module” are executed by a processor, the specific algorithm used by the modules are not disclosed beyond the end result of their execution. As such, the claim fails to particularly point out and distinctly claim the subject matter regarded as the invention.
Regarding claim 9, claim limitation “mechanical arm control module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, while the specification discloses that the “mechanical arm control module” is executed by a processor, the specific algorithm used by the mechanical arm control module is not disclosed beyond the fact that it controls the mechanical arm. As such, the claim fails to particularly point out and distinctly claim the subject matter regarded as the invention.
Claims 10 – 16 depend from claim 9 and therefore inherit the deficiencies of claim 9 discussed above. Therefore, claims 10 – 16 are rejected under similar logic to claim 9 above.
Further, regarding claim 13, claim limitation “mechanical arm control module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, while the specification discloses that the “mechanical arm control module” is executed by a processor, the specific algorithm used by the mechanical arm control module is not disclosed beyond the fact that it controls the mechanical arm. As such, the claim fails to particularly point out and distinctly claim the subject matter regarded as the invention.
Further, regarding claim 14, claim limitation “track recording module” and invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the specification discloses that the “track recording module” and is executed by a processor, the specific algorithm used by this module is not disclosed beyond the end result of its execution. As such, the claim fails to particularly point out and distinctly claim the subject matter regarded as the invention.
Further, regarding claim 16, claim limitation “output module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the specification discloses that the “output module” is executed by a processor, the specific algorithm used by this module is not disclosed beyond the end result of its execution. As such, the claim fails to particularly point out and distinctly claim the subject matter regarded as the invention.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Examiner notes that further examination is conducted as best understood in light of the 35 USC § 112 issues outlined above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US 20200147804 A1), hereinafter Sugiyama in view of Namiki (US 20180260628 A1), hereinafter Namiki.
Regarding claim 1, Sugiyama teaches:
An automatic control method of a mechanical arm, comprising: 
Obtaining a color image and depth information corresponding to the color image through a depth camera (see at least [0034] which discloses a “depth camera” which acquires “the depth image”. [0034] further discloses that “Incidentally, the depth camera may acquire an RGB image. In this case, the depth camera is an RGB-D sensor, and the data obtained from the depth camera includes depth image data and two-dimensional RGB image data”); 
Inputting the depth image into an environmental image recognition module (see at least [0044]: “The target object determination unit 312 determines (an image of) a target object 410 (see FIG. 4), which satisfies a given condition regarding a presence position, a size, or the like, from at least one processing object 400 based on an initial image of the depth image. Here, the initial image of the depth image is a depth image obtained by the depth camera 200…”) such that the environmental image recognition module outputs a displacement coordinate parameter (see at least [0055]: “The movement control unit 313 detects the target surface 411 from the depth image in each time step while the hand 120 moves from the initial position (not illustrated) to the target position Pt, calculates the target position Pt and the target direction Dt from the detected target surface 411, and calculates a command value for the actuator 113 so as to reduce the positional deviation between the target position Pt and the current position Pc and the directional deviation between the target direction Dt and the current direction Dc.” ); 
And outputting the displacement coordinate parameter to a mechanical arm control module such 10that the mechanical arm control module controls the mechanical arm to move according to the displacement coordinate parameter (see at least [0056]: “The actuator 113 operates according to the calculated command value, and as a result, the hand 120 moves such that the current position approaches the target position Pt and the current direction Dc approaches the target direction Dt. As such processing in each time step is repeated, the hand 120 approaches the target position Pt, and the posture of the hand 120 almost takes the target posture at the target position Pt”).
Sugiyama does not teach, but Namiki teaches:
5Performing image space cutting processing (see at least Fig. 11 and [0057] and [0058] which depicts and describes “processing of cutting out partial images” for machine learning)  and image rotation processing (see at least [0064] which describes that the images can undergo “rotation adjustment”) according to the color image and the depth information (see at least [0031] which notes that the images can be color and 3D (depth) images) to generate a plurality of depth images (see at least Figs. 11 and 12 which depict the cutting and rotation of images from a larger image which result in several smaller images); 
Inputting the depth images into an environmental image recognition module (see at least [0060]: “For example, when the learning is completed, the machine learning device 2 that has completed learning can be used to calculate a likelihood. In other words, the detection of the target object from a newly obtained input image is performed using an existing detection algorithm, and the partial images containing an image of the target object are cut out from the input image. The partial images are then inputted to the machine learning device 2 to calculate a likelihood. Based on the calculated likelihood, it is possible to determine whether or not the images of the target object are the results of correct detection”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Sugiyama with the method of image processing as disclosed by Namiki because the image processing as disclosed by Namiki makes the images clearer and cleaner, and makes it possible to derive several points of data from a single image for training the machine learning algorithm, therefore increasing efficiency and reducing the time necessary to gather data. 

Regarding claim 2, the combination of Sugiyama and Namiki teaches:
The automatic control method according to claim 1.
Sugiyama further teaches wherein the automatic control method according to claim 1 further comprises: 
Setting a starting position parameter and a target position parameter (see at least [0054]: “FIG. 5 is a perspective view illustrating the target position Pt, the target direction Dt, a current position Pc, and a current direction Dc. The target position Pt and the target direction Dt are uniquely defined from the detected target surface 411 according to a given algorithm. The target position Pt is an example of a first position, and the target direction Dt is an example of a first direction”);
Wherein the starting position parameter corresponds to an end position parameter of the mechanical arm (see at least Fig. 6 wherein Pc is the current (starting) position of the end effector of the mechanical arm. It is noted here that examiner is interpreting the “end position parameter” to mean the position of the end effector of the mechanical arm).

Regarding claim 3, the combination of Sugiyama and Namiki teaches:
The automatic control method according to claim 2.
Sugiyama teaches:
Wherein image processing is performed according to the target position parameter or a position parameter of an obstacle (see at least [0078] and [0079] which disclose “In addition, the target surface detection unit 313a may … execute image processing such as labeling or a region division method for the difference (image of the difference) in each pixel to detect the second region A2 (hereinafter referred to as a third region) linked to the first region A1” and further discloses that this is done in order for the movement control unit to use this data to calculate “the target position Pt and the target direction Dt for the detected target surface”).
Sugiyama does not teach, but Namiki teaches:
Wherein the image processing comprises image space cutting processing (see at least Fig. 11 and [0057] and [0058] which depicts and describes “processing of cutting out partial images” for machine learning) and image rotation processing (see at least [0064] which describes that the images can undergo “rotation adjustment”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Sugiyama with the method of image processing as disclosed by Namiki because the image processing as disclosed by Namiki makes the images clearer and cleaner, and makes it possible to derive several points of data from a single image for training the machine learning algorithm, therefore increasing efficiency and reducing the time necessary to gather data. 

Regarding claim 4, the combination of Sugiyama and Namiki teaches:
The automatic control method according to claim 2.
Sugiyama teaches:
Wherein the environmental image recognition module is configured to execute a neural network operation (see at least [0052]: “Incidentally, the target object determination unit 312 may perform convolution on the depth image using a Gaussian filter, determine a point closest to the depth camera 200 as the target position Pt, and determine the processing object 400 including the point as the target object 410. In addition, the target object determination unit 312 may determine the target position Pt corresponding to the depth image by executing a learning process based on multiple combinations of the depth image and the target position Pt determined from the depth image in a neural network”); 
And the environmental 20image recognition module is configured to recognize an effective safe space image from the depth images (see at least Fig. 17 which depicts a depth image in which it is determined which objects can be safely picked up) and determines the displacement coordinate parameter according to the effective save space image (see at least [0055]: “The movement control unit 313 detects the target surface 411 from the depth image in each time step while the hand 120 moves from the initial position (not illustrated) to the target position Pt, calculates the target position Pt and the target direction Dt from the detected target surface 411, and calculates a command value for the actuator 113 so as to reduce the positional deviation between the target position Pt and the current position Pc and the directional deviation between the target direction Dt and the current direction Dc”. Here it is noted that Fig. 17 depicts the grip posture candidate image which is being interpreted as the safe space image).

Regarding claim 5, the combination of Sugiyama and Namiki teaches:
The automatic control method according to claim 4.
Sugiyama teaches wherein the control method according to claim 4 further comprises: 
Returning a current end coordinate parameter of the mechanical arm through the mechanical arm control module after the mechanical arm moves according to the displacement coordinate -14-File: 105069usf parameter (see at least Fig. 6, wherein the end coordinate is labeled Pc. See further [0054] – [0056] wherein the “Movement Control Unit” is described. The disclosed “current position” is being interpreted as the “end position”, or current position of the end effector, and is labeled Pc as noted in Fig. 6. In [0088] – [0089] it is described that the movement control unit moves the robotic arm in order to reduce a “positional deviation”. The positional deviation is calculated based on a target position (Pt) and target direction (Dt) compared to the current position and direction. [0055] – [0056] discloses calculating a “command value” (displacement coordinate parameter) for the actuator to follow in order to reduce this deviation, and “the actuator operates according to the calculated command value, and as a result, the hand moves such that the current position approaches the target position Pt and the current direction Dc approaches the target direction Dt”. After moving according to this command value, the current position is again returned in order to determine if the “positional deviation” is within a valid threshold. See also Fig. 8 which shows a flowchart of this process).

Regarding claim 6, the combination of Sugiyama and Namiki teaches:
The automatic control method according to claim 5.
Sugiyama teaches:
Wherein the step of inputting the depth images into the environmental image recognition module further comprises: 
Executing a track recording module to record a displacement direction to the effective safe 5space image according to the current end coordinate parameter and a previous end coordinate parameter through the track recording module (see at least [0060]: “The movement control unit 313 may determine the target position Pt and the target direction Dt by the following operation. That is, the data storage unit 331 stores the distance difference data ΔPt and the posture difference data ΔDt. movement control unit 313 sets, for example, the target position Pt and the target direction Dt in a previous time step as the temporary target position Pt′ and the temporary target direction Dt′, and can calculate the target position Pt based on the temporary target position Pt′, the distance difference data ΔPt, and the posture difference data ΔDt and calculate the target direction Dt based on the temporary target direction Dt′ and the posture difference data ΔDt”); 
And executing a feedback module to calculate a distance parameter between the current end coordinate parameter and a target position through the feedback module (see at least [0054] – [0055] where the current position and target position are disclosed, and a “positional deviation” between the two is disclosed as well, which was calculated using the current and target positions);
And train the environmental image recognition module according to the distance parameter (see at least Fig. 19 and [0121] “The DNN learning processing unit 315f generates a DNN by executing teaching or deep learning using the input image information and grip posture candidate. The DNN grip planning unit 312b executes arithmetic processing using the INN generated by the INN learning processing unit 315f.” The DNN stands for Deep Neural Network, and takes both the image information as well as the information disclosed prior using the distance parameters in order to be trained).

Regarding claim 7, the combination of Sugiyama and Namiki teaches:
The automatic control method according to claim 4.
Sugiyama teaches:
Wherein the step of inputting the depth images into the environmental image recognition module comprises: 
Analyzing the depth images through the environmental image recognition module to generate a plurality of spatial weight matrix data corresponding to the depth images (see at least Fig. 19 and [0040] – [0045]: “In addition, the image processing unit 311 calculates three-dimensional point group data based on the distance data at each position by coordinate conversion using a camera matrix of the depth camera 200. The three-dimensional point group data is data indicating a three-dimensional position for each pixel of the depth camera 200… When coordinates of the depth image are set to u.sub.i and v.sub.i… and the camera matrix is M.sub.c, the three-dimensional point group data can be expressed by the following Formula… Incidentally, the three-dimensional point group data is also included in the depth image data. That is, the depth image data includes distance data and three-dimensional point group data (three-dimensional position data) for each of pixels of the depth camera 200 (position coordinates in a two-dimensional coordinate system for the depth camera 200)”); 
And performing the neural network operation according to the spatial weight matrix data 15corresponding to the depth images through the environmental image recognition module to determine the effective safe space image (see at least Fig. 17 and 19. See further [0115]: “FIG. 17 is an explanatory view illustrating mapping of an output result by the DNN grip planning unit 312b with respect to an input image. An image Ii is the input image, and is a depth image captured by the depth camera 200 as an example here. An image Im is a mapping image Im in which the output result by the DNN grip planning unit 312b is superimposed on the input image Ii. In the mapping image Im, grip success/failure prediction labels of “Good” (grippable or a round) and “Bad” (not grippable or a rhombus) and an evaluation value are assigned to each of the grip posture candidates in the input image Ii” wherein it is noted that the matrix above is the information from the depth image input into the DNN, and the DNN is a Deep Neural Network).

Regarding claim 8, the combination of Sugiyama and Namiki teaches:
The automatic control method according to claim 7.
Sugiyama further teaches:
Wherein the step of outputting the displacement coordinate parameter to the mechanical arm control module comprises: 
Executing an output module to further output movable direction information and movable 20position information for the mechanical arm to the mechanical arm control module according to analysis and operation results of the environmental image recognition module through the output module (see at least [0101]: “Specifically, the position/direction calculation unit 313b calculates a difference between a coordinate value (u.sub.i, v.sub.i) of each pixel in a detected depth image of the target surface 411 and a center value (u.sub.m, v.sub.m) thereof in S1108. In S1108, the position/direction calculation unit 313b then constructs a matrix A as the following Formula (19) including the calculated difference”. The position/direction calculation unit is then used to determine a valid position and direction with which to move the robotic arm in order to grip a target object).

Regarding claim 9, Sugiyama teaches: 
An automatic control system of a mechanical arm, comprising: 
A depth camera, configured to obtain a color image and depth information corresponding to the color image (see at least [0034] which discloses a “depth camera” which acquires “the depth image”. [0034] further discloses that “Incidentally, the depth camera may acquire an RGB image. In this case, the depth camera is an RGB-D sensor, and the data obtained from the depth camera includes depth image data and two-dimensional RGB image data”); 
And-15-File: 105069usf a processor (See at least Fig. 2 which shows a “processing control unit”) coupled to the mechanical arm and the depth camera (see at least Fig. 1 and Fig. 2 which show the actuators of the mechanical arm, the depth camera, and the processing control unit connected together)
Wherein the processor inputs the depth image into an environmental image recognition 5module (see at least [0044]: “The target object determination unit 312 determines (an image of) a target object 410 (see FIG. 4), which satisfies a given condition regarding a presence position, a size, or the like, from at least one processing object 400 based on an initial image of the depth image. Here, the initial image of the depth image is a depth image obtained by the depth camera 200…”) such that the environmental image recognition module outputs a displacement coordinate parameter (see at least [0055]: “The movement control unit 313 detects the target surface 411 from the depth image in each time step while the hand 120 moves from the initial position (not illustrated) to the target position Pt, calculates the target position Pt and the target direction Dt from the detected target surface 411, and calculates a command value for the actuator 113 so as to reduce the positional deviation between the target position Pt and the current position Pc and the directional deviation between the target direction Dt and the current direction Dc”);
And the processor outputs the displacement coordinate parameter to a mechanical arm control module such that the mechanical arm control module controls the mechanical arm to move according to the displacement coordinate parameter (see at least [0056]: “The actuator 113 operates according to the calculated command value, and as a result, the hand 120 moves such that the current position approaches the target position Pt and the current direction Dc approaches the target direction Dt. As such processing in each time step is repeated, the hand 120 approaches the target position Pt, and the posture of the hand 120 almost takes the target posture at the target position Pt”).
Sugiyama does not teach, but Namiki teaches:
Wherein the processor (see at least [0042] which discloses a processor) is configured to perform image space cutting processing (see at least Fig. 11 and [0057] and [0058] which depicts and describes “processing of cutting out partial images” for machine learning)  and image rotation processing (see at least [0064] which describes that the images can undergo “rotation adjustment”) according to the color image and the depth information (see at least [0031] which notes that the images can be color and 3D (depth) images) to generate a plurality of depth images (see at least Figs. 11 and 12 which depict the cutting and rotation of images from a larger image which result in several smaller images);
Wherein the processor inputs the depth image into an environmental image recognition 5module (see at least [0060]: “For example, when the learning is completed, the machine learning device 2 that has completed learning can be used to calculate a likelihood. In other words, the detection of the target object from a newly obtained input image is performed using an existing detection algorithm, and the partial images containing an image of the target object are cut out from the input image. The partial images are then inputted to the machine learning device 2 to calculate a likelihood. Based on the calculated likelihood, it is possible to determine whether or not the images of the target object are the results of correct detection”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Sugiyama with the method of image processing as disclosed by Namiki because the image processing as disclosed by Namiki makes the images clearer and cleaner, and makes it possible to derive several points of data from a single image for training the machine learning algorithm, therefore increasing efficiency and reducing the time necessary to gather data. 

Regarding claim 10, the combination of Sugiyama and Namiki teaches:
The automatic control system according to claim 9.
Sugiyama further teaches:
Wherein the processor sets a starting 10position parameter and a target position parameter (see at least [0033]: “In the present embodiment, the operating system 1 controls the actuator 113 such that the hand 120 takes an execution posture or an initial posture (target posture) of processing of the processing object 400 at an execution position or an initial position (target position) of the processing of the processing object 400. In addition, the operating system 1 controls the actuators 13 and 114 so as to execute given processing when the hand 120 reaches the target position and takes the target posture”);
Wherein the starting position parameter corresponds to an end position parameter of the mechanical arm (see at least Fig. 6 wherein Pc is the current (starting) position of the end effector of the mechanical arm. It is noted here that examiner is interpreting the “end position parameter” to mean the position of the end effector of the mechanical arm).

Regarding claim 11,
Regarding claim 3, the combination of Sugiyama and Namiki teaches:
The automatic control method according to claim 2.
Sugiyama teaches:
Wherein the processor executes image processing according to the target position parameter or a position parameter of an obstacle (see at least [0078] and [0079] which disclose “In addition, the target surface detection unit 313a may … execute image processing such as labeling or a region division method for the difference (image of the difference) in each pixel to detect the second region A2 (hereinafter referred to as a third region) linked to the first region A1” and further discloses that this is done in order for the movement control unit to use this data to calculate “the target position Pt and the target direction Dt for the detected target surface”).
Sugiyama does not teach, but Namiki teaches:
Wherein the image processing comprises image space cutting processing (see at least Fig. 11 and [0057] and [0058] which depicts and describes “processing of cutting out partial images” for machine learning) and image rotation processing (see at least [0064] which describes that the images can undergo “rotation adjustment”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Sugiyama with the method of image processing as disclosed by Namiki because the image processing as disclosed by Namiki makes the images clearer and cleaner, and makes it possible to derive several points of data from a single image for training the machine learning algorithm, therefore increasing efficiency and reducing the time necessary to gather data. 

Regarding claim 12, the combination of Sugiyama and Namiki teaches:
The automatic control system according to claim 10:
Sugiyama further teaches:
Wherein the environmental image recognition module is configured to execute a neural network operation (see at least [0052]: “Incidentally, the target object determination unit 312 may perform convolution on the depth image using a Gaussian filter, determine a point closest to the depth camera 200 as the target position Pt, and determine the processing object 400 including the point as the target object 410. In addition, the target object determination unit 312 may determine the target position Pt corresponding to the depth image by executing a learning process based on multiple combinations of the depth image and the target position Pt determined from the depth image in a neural network”); 
And the processor executes the environmental 20image recognition module to recognize an effective safe space image from the depth images (see at least Fig. 17 which depicts a depth image in which it is determined which objects can be safely picked up) and determine the displacement coordinate parameter according to the effective save space image (see at least [0055]: “The movement control unit 313 detects the target surface 411 from the depth image in each time step while the hand 120 moves from the initial position (not illustrated) to the target position Pt, calculates the target position Pt and the target direction Dt from the detected target surface 411, and calculates a command value for the actuator 113 so as to reduce the positional deviation between the target position Pt and the current position Pc and the directional deviation between the target direction Dt and the current direction Dc”. Here it is noted that Fig. 17 depicts the grip posture candidate image which is being interpreted as the safe space image).

Regarding claim 13, the combination of Sugiyama and Namiki teaches:
The automatic control system according to claim 12.
Sugiyama further teaches:
Wherein the mechanical arm control module returns a current end coordinate parameter of the mechanical arm after the mechanical arm moves according to the displacement coordinate parameter (see at least Fig. 6, wherein the end coordinate is labeled Pc. See further [0054] – [0056] wherein the “Movement Control Unit” is described. The disclosed “current position” is being interpreted as the “end position”, or current position of the end effector, and is labeled Pc as noted in Fig. 6. In [0088] – [0089] it is described that the movement control unit moves the robotic arm in order to reduce a “positional deviation”. The positional deviation is calculated based on a target position (Pt) and target direction (Dt) compared to the current position and direction. [0055] – [0056] discloses calculating a “command value” (displacement coordinate parameter) for the actuator to follow in order to reduce this deviation, and “the actuator operates according to the calculated command value, and as a result, the hand moves such that the current position approaches the target position Pt and the current direction Dc approaches the target direction Dt”. After moving according to this command value, the current position is again returned in order to determine if the “positional deviation” is within a valid threshold. See also Fig. 8 which shows a flowchart of this process).

Regarding claim 14, the combination of Sugiyama and Namiki teaches:
The automatic control system according to claim 13.
Sugiyama teaches: 
Wherein the processor executes a track recording module to record a displacement direction to the effective safe space image according to the current end coordinate parameter and a previous end coordinate parameter -16-File: 105069usfthrough the track recording module (see at least [0060]: “The movement control unit 313 may determine the target position Pt and the target direction Dt by the following operation. That is, the data storage unit 331 stores the distance difference data ΔPt and the posture difference data ΔDt. movement control unit 313 sets, for example, the target position Pt and the target direction Dt in a previous time step as the temporary target position Pt′ and the temporary target direction Dt′, and can calculate the target position Pt based on the temporary target position Pt′, the distance difference data ΔPt, and the posture difference data ΔDt and calculate the target direction Dt based on the temporary target direction Dt′ and the posture difference data ΔDt”);
And the processor executes a feedback module to calculate a distance parameter between the current end coordinate parameter and a target position through the feedback module (see at least [0054] – [0055] where the current position and target position are disclosed, and a “positional deviation” between the two is disclosed as well, which was calculated using the current and target positions);
And trains the environmental image recognition module according to the distance parameter (see at least Fig. 19 and [0121] “The DNN learning processing unit 315f generates a DNN by executing teaching or deep learning using the input image information and grip posture candidate. The DNN grip planning unit 312b executes arithmetic processing using the INN generated by the INN learning processing unit 315f.” The DNN stands for Deep Neural Network, and takes both the image information as well as the information disclosed prior using the distance parameters in order to be trained).

Regarding claim 15, the combination of Sugiyama and Namiki teaches: 
The automatic control system according to claim 12.
Sugiyama teaches:
Wherein the processor analyzes the depth images through the environmental image recognition module to generate a plurality of spatial weight matrix data corresponding to the depth images (see at least Fig. 19 and [0040] – [0045]: “In addition, the image processing unit 311 calculates three-dimensional point group data based on the distance data at each position by coordinate conversion using a camera matrix of the depth camera 200. The three-dimensional point group data is data indicating a three-dimensional position for each pixel of the depth camera 200… When coordinates of the depth image are set to u.sub.i and v.sub.i… and the camera matrix is M.sub.c, the three-dimensional point group data can be expressed by the following Formula… Incidentally, the three-dimensional point group data is also included in the depth image data. That is, the depth image data includes distance data and three-dimensional point group data (three-dimensional position data) for each of pixels of the depth camera 200 (position coordinates in a two-dimensional coordinate system for the depth camera 200)”);
And the processor performs the neural network operation according to the spatial weight matrix data corresponding to the depth images through the environmental image recognition module to determine the effective safe space 10image (see at least Fig. 17 and 19. See further [0115]: “FIG. 17 is an explanatory view illustrating mapping of an output result by the DNN grip planning unit 312b with respect to an input image. An image Ii is the input image, and is a depth image captured by the depth camera 200 as an example here. An image Im is a mapping image Im in which the output result by the DNN grip planning unit 312b is superimposed on the input image Ii. In the mapping image Im, grip success/failure prediction labels of “Good” (grippable or a round) and “Bad” (not grippable or a rhombus) and an evaluation value are assigned to each of the grip posture candidates in the input image Ii” wherein it is noted that the matrix above is the information from the depth image input into the DNN, and the DNN is a Deep Neural Network).

Regarding claim 16, the combination of Sugiyama and Namiki teach:
The automatic control system according to claim 15.
Sugiyama teaches:
Wherein the processor executes an output module to further output movable direction information and movable position information for the mechanical arm to the mechanical arm control module according to analysis and operation results of the environmental image recognition module through the output module (see at least [0101]: “Specifically, the position/direction calculation unit 313b calculates a difference between a coordinate value (u.sub.i, v.sub.i) of each pixel in a detected depth image of the target surface 411 and a center value (u.sub.m, v.sub.m) thereof in S1108. In S1108, the position/direction calculation unit 313b then constructs a matrix A as the following Formula (19) including the calculated difference”. The position/direction calculation unit is then used to determine a valid position and direction with which to move the robotic arm in order to grip a target object).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 10 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on (571)270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.R.N./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664